Citation Nr: 0901543	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-06 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on October 13, 
2005, October 19, 2005, October 31, 2005, November 4, 2005 
and December 2, 2005.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and May 2006 determinations by 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The veteran has a total (100 percent) disability rating 
for individual unemployability due to various service-
connected disabilities, to include adjustment disorder, 
residuals of a right shoulder nerve injury, numbness of the 
right arm and hand, right ear numbness and numbness of the 
right side of his face.

2. The veteran was treated at Thayer County Health Services 
on October 13, 2005, October 19, 2005, October 31, 2005 and 
November 4, 2005 for prescheduled office appointments for 
non-service connected cardiac symptomatology. 

3. The veteran was also treated at Nebraska Heart Institute 
on December 2, 2005 for a prescheduled office appointment for 
non-service connected cardiac symptomatology. 

4. None of the five private treatments were rendered in a 
"medical emergency" of such nature that delay would have 
been hazardous to life or health. 

5.  None of the five private treatments were preauthorized by 
the VA.





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided at non-VA 
facilities on October 13, 2005, October 19, 2005, October 31, 
2005, November 4, 2005 and December 2, 2005, have not been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 17.54, 17.120, 17.121, 17.1000, 
17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded total disability (100 percent) for 
individual unemployability in March 1995 as a result of his 
various service-connected disabilities, to include adjustment 
disorder (rated at 50 percent disabling), residuals of right 
shoulder nerve injury (40 percent disabling), numbness of the 
right arm and hand (40 percent disabling), numbness of the 
right ear area (20 percent disabling), and numbness to the 
right side of his face (10 percent disabling).  

The private treatments at issue in this case are all 
associated with prescheduled appointments with private 
physicians regarding cardiac symptomatology.  According to 
the medical evidence, the veteran was hospitalized at the VA 
Hospital in Lincoln, Nebraska for atypical chest pains 
sometime prior to October 13, 2005.  The veteran chose to 
seek follow-up care from private physicians.  Thereafter, it 
appears the veteran was again hospitalized on October 28, 
2005.  Again, the veteran chose to seek follow-up care from 
private physicians.  

The veteran, at the time of the prescheduled office visits, 
was regularly being treated at VA medical facilities for a 
myriad of different medical issues.  The veteran is not 
currently service-connected for any cardiovascular disease or 
chronic condition.

It is unclear under what theory the veteran is alleging 
entitlement to reimbursement.  Initially, however, the Board 
notes that none of the veteran's private office visits were 
"authorized" by the VA as defined under 38 C.F.R. § 17.54.  
There is absolutely no evidence in the record that 
authorization was sought out by the veteran or approved by 
the VA.  Indeed, it does not appear the veteran is even 
alleging pre-authorization for private medical care.

In the absence of prior authorization, which is the case 
here, the veteran may still be reimbursed if eligibility is 
established.  Generally, to establish eligibility for payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

        (a) The care and services rendered were:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).


Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725. 

In this case, § 1728 is applicable in light of the fact that 
the veteran is 100 percent service-connected for individual 
unemployability due to the combined affect of all his 
service-connected disabilities, permanent in nature.  See 38 
U.S.C.A. § 1728(a). 

The VAMC in Lincoln applied both § 1725 and § 1728 finding 
neither provision applicable on the ground that the veteran's 
pre-scheduled appointments were clearly non-emergent and 
therefore could have been handled by a reasonably feasible VA 
facility.  

The medical records indicate the veteran was hospitalized at 
the VA hospital in Lincoln sometime prior to October 13, 2005 
and again on October 28, 2005 for atypical chest pains.  The 
veteran chose to seek follow-up care for his cardiac 
symptomatology at private offices.  The October 13, 2005 
treatment record from Thayer County Health Services indicates 
the veteran was a new patient and was previously doctored 
through the VA Hospital.  None of the treatment records at 
issue here indicate the veteran ever sought or received VA 
authorization to seek private care for his atypical chest 
pain.  

The Board notes that the veteran currently resides in Hebron, 
Nebraska, which is in close proximity to the various private 
offices at issue here.  The veteran, on the other hand is 
over 60 miles away from the nearest VA medical center.  In a 
true emergency, a VA medical center would not be a feasible 
option. 

The pertinent inquiry, then, is whether the veteran's various 
prescheduled office visits were true "medical emergencies." 
The Board concludes they were not.

Under § 1728, a "medical emergency" must be of such a 
nature that delay in obtaining treatment would have been 
hazardous to life and health. See 38 U.S.C.A. § 1728(b); 
Zimick, 11 Vet. App. at 49.  The Court has held that 
"medical emergency" is a medical question best answered by 
a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

Again, all five of the veteran's private treatments were 
prescheduled office appointments, following up on atypical 
chest pain and VA hospitalization.  The private treatment 
records merely show routine examination with some diagnostic 
testing, but nothing to suggest emergency care.  Diagnoses 
from the various treatments include "atypical chest pain," 
"irregular heart rate" and "recent syncopal spell, 
etiology uncertain." 

In short, the Board finds absolutely no evidence indicating 
the veteran was authorized by the VA to obtain private 
follow-up for his cardiovascular complaints and VA 
hospitalization.  There is no medical evidence, moreover, 
indicating the veteran's prescheduled private treatment 
appointments were emergent in nature and indeed, the medical 
evidence is to the contrary.


Not only was there no actual emergency, but the veteran had 
been a regular patient of the VA and clearly made his own 
choice to seek medical care elsewhere.  In other words, the 
veteran wanted non-VA care.  He is certainly free to seek 
private care, but not at VA's expense. 

Where a veteran is not entitled to reimbursement under 38 
U.S.C.A. § 1728, as is the case here, consideration must also 
be made as to whether the provisions of § 1725 does warrant 
reimbursement. See 38 U.S.C.A. § 1725(i).  The Board 
concludes it does not.

Similar to § 1728, 38 U.S.C.A. § 1725 states that the failure 
of any criteria listed in the statute precludes VA from 
paying unauthorized medical expenses incurred at a private 
facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  
Section 1725 requires, in part, that, "the claim for payment 
or reimbursement for the initial evaluation and treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health...." 38 U.S.C.A. § 1725(b)-(c).  For reasons already 
discussed, that element is lacking and reimbursement under § 
1725 is also not warranted.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Additionally, "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008). 

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the CAVC appeared to 
assume the VCAA is applicable to a chapter 17 claim, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements. Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim." When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.

The veteran was sent letters in March 2006 and May 2006 
advising him of the information necessary to substantiate his 
claim as well as notifying him of all relevant procedure and 
appellate rights.  The MC has explained to the veteran the 
bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  There is no indication that any additional notice 
or development would aid the veteran in substantiating his 
claim. 38 U.S.C.A. §§ 5103, 5103A.  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the Board may proceed to consider the merits of 
the claim, as indicated above.  


ORDER

Reimbursement for the cost of unauthorized private medical 
expenses incurred on October 13, 2005, October 19, 2005, 
October 31, 2005, November 4, 2005 and December 2, 2005 is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


